Title: To John Adams from Elbridge Gerry, 3 December 1777
From: Gerry, Elbridge
To: Adams, John


     
      My dear sir
      Camp at Whitemarsh Decr 3. 1777
     
     I received your Favour of the 19th Novr on my Way to this Place; and the Business which your Friend Mr. Smith requested You to negotiate, shall be carefully attended to and performed. I thank You, for the Intelligence conveyed, and would endeavour to recollect in Return, what has transpired at Congress, had not our Friend Mr. Lovell, who as a faithful and accurate Intelligencer as well as on every other Account, has more Merit than his Collegue can boast or attempt to acquire, rendered it unnecessary. But I see You solicitously enquiring for the State of the Army; which I will endeavour to give in a few Words. It is, from the best Information which I have been able to collect with out yet seeing the Returns, stronger than it has been this Campaign. Cloathing is much wanted, and the States are impressed with the Necessity of exerting themselves to send immediate Supplies; from whence I humbly conceive there is a prospect of speedy Relief. In some of the Officers, there seems to be an irresistible Desire of going into Winter Quarters but others are averse to it, as are Congress unanimously; and Mr. Morris, and Mr. Jones, who are of the Committee as far as I can collect their Sentiments, are not disposed to come to Camp for the purpose of promoting this plan, to which I think it needless to inform You, I am altogether averse. The Committee have large Powers, and should a Winters Campaign be determined on, will not be reserve in exercising them so far as shall appear necessary to accomplish something decisive. If calling in a powerful Reinforce­ment of the Militia, or remaining with the Army untill they shall by one vigorous Effort nobly endeavour to subdue the Enemy, will have a good Effect on the Minds of our Friends in the Army, I think the Committee will most heartily propose the Measures, but will promise nothing from their Inclinations, untill the Issue of a Consultation which is to be held with the General can be known.
     You will be informed e’er this can reach You, of your Appointment to represent the States at the Court of France; I hope to have the Concurrence of your Lady when I urge the Necessity of your accepting hereof; it is the earnest Wish of Congress and every Friend to America that You determine in the Affirmative, and of Consequence, Chagrin and Disapointment will result from a Refusal. Genteel provision will be made for the Support of these important Officers, but pecuniary Considerations I know will have no Weight in your valuable Mind, and only mention it as my Opinion of the generous Disposition of Congress towards these important Officers. I remain sir in great Haste yours most sincerely,
     
      E Gerry
     
     
      My best Respects to your Lady, General Warren Mr. Adams &c.
     
    